Case 5:20-cv-00231-EEF-MLH Document 45 Filed 04/28/21 Page 1 of 3 PageID #: 182




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

REGINALD JEROME DAVIS                               CIVIL ACTION NO. 20-cv-231

VERSUS                                              JUDGE FOOTE

FAUSTINO VARELA, ET AL                              MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

        Reginald Davis (“Plaintiff”) filed this civil action in state court against Faustino

 Varela, Cardinal Transport, Inc., and Acord Insurance Company. Plaintiff alleged that he

 was injured in an accident in which Varela was the driver of a truck that was owned by

 Cardinal and insured by Acord. The case was removed based on diversity jurisdiction.

        After various efforts to serve Acord were unsuccessful, Plaintiff’s counsel advised

 that defense counsel had informed him that the insurance company listed on the accident

 report (Acord) was incorrect, and the correct name of the insurer would be provided. Doc.

 24. Plaintiff later filed an amended complaint (Doc. 32) that listed the defendants as

 Cardinal, Varela, and RLI Insurance Company. The amended complaint did not make any

 allegations against RLI, but the motion for leave to amend suggested that it was the insurer

 at issue. Acord was no longer named as a defendant. Thus, it appears that Plaintiff is no

 longer pursuing a claim against Acord. The clerk of court is directed to terminate Acord

 Insurance Company as a defendant in this matter.

        The amended complaint alleges that RLI is a “foreign corporation, and duly

 authorized to do business in the State of Louisiana.” This case was removed based on
Case 5:20-cv-00231-EEF-MLH Document 45 Filed 04/28/21 Page 2 of 3 PageID #: 183




 diversity jurisdiction, so the court must ensure the citizenship of all parties. The allegation

 in the amended complaint is not sufficient to determine RLI’s citizenship. RLI, if it is a

 corporation, is directed to include in its answer a statement that it is a corporation

 and a specific allegation of (1) the state in which it is incorporated and (2) the state in

 which it has its principal place of business. If RLI is an unincorporated entity, it should

 say so and allege its citizenship in accordance with the applicable rules, as set forth in

 Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

 IF RLI shares citizenship with Plaintiff (Louisiana) or intervenor Bridgefield Casualty

 Insurance Company (Florida), then the court may have to remand the case for lack of

 subject matter jurisdiction.

        Bridgefield Casualty Insurance Company alleges that it provided workers’

 compensation benefits to Plaintiff based on the accident. It filed a complaint in intervention

 (Doc. 19) that sought to assert its subrogation rights against defendants Varela, Cardinal,

 and Acord. Bridgefield later amended its complaint in intervention to clarify that it was

 asserting a claim against RLI Insurance Company. Bridgefield omitted Acord from the list

 of defendants in its prayer for judgment. Accordingly, the clerk of court is directed to

 terminate Acord Insurance Company as a defendant in intervention.

        This case was removed in February 2020. More than a year has passed, but there is

 no indication that defendant Faustino Varela has been served with Plaintiff’s petition or

 the complaint in intervention. The 90-day period allowed by Federal Rule of Civil

 Procedure 4(m), as well as all extensions, have expired. The claims of Plaintiff and

 Bridgefield Casualty against Faustino Varela will be subject to dismissal unless

                                          Page 2 of 3
Case 5:20-cv-00231-EEF-MLH Document 45 Filed 04/28/21 Page 3 of 3 PageID #: 184




 evidence of service on Varela is filed by May 10, 2021, or Plaintiff and Bridgefield

 Casualty have filed a motion for extension of time to effect service that makes a showing

 of good cause sufficient to warrant an extension. The court cautions that a generic request

 for an extension of time will not suffice. Any party who moves for an extension of time to

 serve Varela must set forth specific facts that demonstrate good cause for additional time

 to be granted in this case that has not been served despite being pending for more than a

 year.

         The record suggests that service has been made on RLI Insurance Company (Docs.

 41, 43, and 44). Once RLI files answers to the petition (as amended) and the complaint in

 intervention (as amended) the court will proceed with scheduling in this case, whether or

 not Faustino Varela continues to be a party or has been served. This case has been pending

 for too long with no activity, and a scheduling order must be put in place soon.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of April, 2021.




                                        Page 3 of 3
